The court did not lack jurisdiction in any sense of the power to hear and determine the case. It had jurisdiction of the subject matter of the suit and personal jurisdiction of the parties. I agree that the summary judgment statute does not apply to pending actions. However, I consider its application an irregularity. Such errors must be objected to in trial courts and cannot be raised for the first time in an appellate court. On consideration of the motion and the supporting material, I believe there was insufficient ground to justify the granting of a summary judgment. Accordingly, for that reason I concur in the judgment of reversal. *Page 121